DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the component assembly is a magnet assembly,” it is unclear if the magnet assembly makes up the entirety of the component assembly. If so, claim 1 recites some parts of the component assembly are contained within the encapsulating body, which the drawings do not show.
Claim 10 recites “the encapsulated component comprises: an encapsulating body”, which is unclear. Is the encapsulating body a part for the component? Is the body encapsulating itself?
Claim 10 recites “a respective assembly”, it is unclear what structure this is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10, 11, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US Pub No 2018/0162694 A1). Hu discloses 
Re claim 1, an encapsulated component of an electromechanical assembly for an elevator system (fig. 3A), the encapsulated component comprising: an encapsulating body (50); and a component assembly (42a,44a) arranged within the encapsulating body, wherein at least some parts of the component assembly are contained within a material of the encapsulating body (fig. 3A shows 48a is contained within a material of 50).
Re claim 2, wherein the component assembly is an electromagnet assembly (42a is described as an electromagnetic actuator).
Re claim 3, wherein the component assembly is a magnet assembly (44a).
Re claims 4, 15, wherein the encapsulating body includes a shell defining a cavity (shell is housing structure forming a cavity around 48a in fig. 3A), wherein the at least some parts (48a) of the component assembly are housed within the cavity.
Re claims 5, 16, further comprising a material (material structure of 50) surrounding the at least some parts of the component assembly and filling the cavity (outer surface of 50 surrounds the component and the inner thickness of 50 fills part of the cavity).
Re claims 8, 11, wherein the encapsulating body comprises a main body (middle portion of 50 shown in fig. 3A), a first mounting extension (fig. 3A: top flange 41) extending from a first end (top end) of the main body, and a second mounting extension (fig. 3A: bottom flange 41) extending from a second end (bottom end) of the main body.
Re claim 10, an electromechanical actuator (4ca) of an elevator system (fig. 1) comprising: a housing assembly (41,50); an electromagnet assembly (46A,48a) installed within the housing assembly; and a magnet assembly (44a) installed within the housing assembly, wherein at least one of the electromagnet assembly and the magnet assembly is an encapsulated component (fig. 3A shows the electromagnet assembly is encapsulated), wherein the encapsulated component comprises: an encapsulating body (50); and a respective assembly (46A,48A) arranged within the encapsulating body, wherein at least some parts of the respective assembly are contained within a material of the encapsulating body (fig. 3A).
Re claim 19, further comprising: a connecting rod (57); and a safety brake (24), wherein the magnet assembly is operably coupled to the safety brake by the connecting rod (fig. 2).
Re claim 20, wherein the housing assembly comprises a first housing (41) configured to be attached to a portion of an elevator car (fig. 1) and a second housing defining a track (fig. 3A: track shown as the housing of 50 defining vertical path for 44a along with oblong slot), with the magnet assembly configured to move along the track (fig. 2 and 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub No 2018/0162694 A1) in view of Fullgrabe et al. (WO-2019048196 A). Hu discloses the encapsulated component (as cited above). Hu does not clearly disclose:
Re claims 6, 17, wherein the encapsulating body is formed of a non-magnetic material.
Re claims 9, 12, wherein the encapsulating body comprises a component integrator configured to receive a connecting pin.
Re claim 18, wherein the encapsulating body is formed of plastic.
However, Fullgrabe teaches an electromagnetic actuating device (title):
Re claims 6, 17, wherein the encapsulating body (40) is formed of a non-magnetic material (par [0010] and [0030]).
Re claims 9, 12, wherein the encapsulating body (40) comprises a component integrator (par [0019]: socket connector) configured to receive a connecting pin (par [0019]: plug).
Re claim 18, wherein the encapsulating body is formed of plastic (par [0030]: thermoplastic polyamide resin).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a non-magnetic material, as taught by Fullgrabe, to reduce magnetic interference with the electromagnetic components.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a component integrator, as taught by Fullgrabe, to improve modularity for easier parts replacement.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub No 2018/0162694 A1) in view of DE 29606994 U1. Hu discloses the encapsulated component (as cited above). Hu does not clearly disclose:
Re claims 7, 13, wherein the component assembly includes a ferrite core.
However, DE’994 teaches electromagnetic actuating device (fig. 1):
Re claims 7, 13, wherein the component assembly includes a ferrite core (par [0014] describes a ferromagnetic core 6).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a ferrite core, as taught by DE’994, because it is easily attainable in the market and for its ease of manufacturing. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub No 2018/0162694 A1) in view of Applicant’s admitted prior art Fig. 4 (of this Application 16/886,166). Hu discloses the encapsulated component (as cited above). Hu does not clearly disclose:
Re claim 14, wherein the magnet assembly comprises a permanent magnet and a toothed block.
However, Fig. 4 teaches:
Re claim 14, wherein the magnet assembly comprises a permanent magnet (408) and a toothed block (406).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the permanent magnet, as taught by Fig. 4, for interaction with the electromagnet actuator and guide rail. The toothed block provide better frictional grip when engaged with the rail for triggering the brakes.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654